07/27/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               January 15, 2020 Session

         STATE OF TENNESSEE v. BENJAMIN R. FRANKLIN
                 Appeal from the Circuit Court for Houston County
                 No. 2016-CR-44     Suzanne Lockert-Mash, Judge


                            No. M2018-01958-CCA-R3-CD


The Defendant, Benjamin R. Franklin, appeals his convictions for three counts of vehicular
homicide by intoxication and three counts of vehicular homicide by reckless driving. The
Defendant argues that (1) the trial court erred by admitting Tennessee Bureau of
Investigation (TBI) blood and urine test results; (2) the court erred by admitting
photographs of the victims at the crash scene; (3) the evidence was insufficient relative to
intoxication; (4) the court erred by denying the Defendant’s motion for a mistrial during
the State’s rebuttal argument; and (5) the court erred in sentencing by imposing the
maximum sentence, ordering consecutive sentencing, and suspending the Defendant’s
driver’s license for ten years. After a thorough review of the record and applicable law,
we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed;
                                 Case Remanded

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

Chase T. Smith, Clarksville, Tennessee, for the appellant, Benjamin R. Franklin.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; W. Ray Crouch, Jr., District Attorney General; and Talmage M. Woodall
and Jack Arnold, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

      This case arises from an October 12, 2015 car crash in which twenty-year-old
William Griggs, nineteen-year-old Kassidy Leonard, and their twelve-day-old daughter
were killed. The February 2016 term of the Houston County Grand Jury indicted the


                                            -1-
Defendant on three counts of vehicular homicide by intoxication and three counts of
vehicular homicide by recklessness. See Tenn. Code Ann. §§ 39-13-213(a), 55-10-401.

        At trial, Anthony Grundy testified that on October 12, 2015, just after 5:00 p.m., he
was driving southbound on Highway 13 and that he was behind a Dodge truck. He
estimated that the truck was about one-quarter of one mile ahead of him and that it was
driving between fifty-five and sixty miles per hour, the same speed as Mr. Grundy. Mr.
Grundy observed the Dodge “[l]ess than a couple of minutes” in total and denied that he
ever saw it cross into the northbound lane. He identified a photograph of the relevant
portion of the two-lane highway. At a curve in the road, Mr. Grundy lost sight of the truck
momentarily “because of the trees inside of the curve,” and when Mr. Grundy came around
the curve, the Dodge truck was “flipped upside down.” Mr. Grundy clarified that as he
came around the curve, “the accident was already occurring” and that he did not see the
“initial contact.”

        Mr. Grundy testified that he drove past the crash, pulled over, and dialed 911. He
noted that he “knew that it was pretty bad at that point.” He walked back to the vehicles
while on the telephone and checked on the victims’ sedan, which was stopped in the
northbound lane. Mr. Grundy stated that the male driver appeared to be deceased, that an
infant in the back seat was deceased, and that a woman in the driver’s side back seat was
“slowly moving.” Mr. Grundy told her to remain still and proceeded to the Dodge. Mr.
Grundy eventually found the unconscious Defendant thirty feet away from the truck on the
ground. Other people from Mr. Grundy’s workplace began to arrive at the scene, and he
returned to the woman in the sedan, who was no longer moving. Mr. Grundy stated that
after a few minutes, the Defendant “started to recover” and told Mr. Grundy his name.
After the paramedics arrived about thirty minutes later, Mr. Grundy left.

       Tennessee Highway Patrol (THP) Trooper Garret Flannery testified that he
responded to the scene of the crash at about 6:17 p.m. He noted that the road was dry,
straight, and had a double yellow line. Houston and Humphreys County Sheriff’s deputies
were already on the scene, and the Defendant was not present. Photographs of the crash
scene showed that the Defendant’s white Dodge pickup truck was upside down on the right
side of the road and perpendicular to it such that the front end of the truck faced the road.
The front portion of the truck was severely damaged, and a red substance was visible on
the bumper. The victims’ Saturn sedan sat perpendicular to the road on the left shoulder,
with the back end of the sedan facing the road. The sedan was so damaged that the front
portion of it was not recognizable.

        Trooper Flannery testified that Mr. Griggs was in the driver’s seat and that Ms.
Leonard was in the backseat on the driver’s side; both of them were deceased upon his
arrival. Trooper Flannery identified the adult victims in a photograph taken at close range,
showing the tops of their heads and a portion of their upper bodies; blood was visible on

                                            -2-
their arms and on Mr. Griggs’s head. In a second photograph showing the right exterior
side of the sedan, the adult victims were barely visible, and an item covered with a black
tarp was in the foreground.1

       Trooper Flannery testified that the infant victim, who was also deceased, was in a
car seat located outside the sedan on the right side. He was informed that a bystander had
taken the infant victim and the car seat out of the sedan. A photograph showed a close-up
view of the car seat; the infant victim’s head and torso were covered by a white blanket,
and one of her hands and her bare feet were visible. A small quantity of blood was visible
on her arm.

       THP Sergeant Allan Brenneis, an expert in crash reconstruction and crash scene
analysis, testified that he responded to the crash scene around 7:00 p.m. and marked
relevant evidence with paint. He noted that it rained later that evening and that the
following day, he returned to the scene and used a “total station,” which was a piece of
surveying equipment that took measurements between marked points using a laser, to make
a diagram of the scene.

        Sergeant Brenneis testified that the Saturn’s hood was “peeled back” and that the
crash was an “offset head-on crash” in which the vehicles were not aligned. Sergeant
Brenneis noted “folding” in the front of the Defendant’s truck, which indicated the place
in which it made contact with the Saturn. He explained that by using the physical evidence
at the scene, he concluded that the Defendant’s truck was three feet over the center line at
the time of the impact. He was unable to determine the speed of either vehicle because
“[a]nything that it had going forward was dissipated upon impact.” Neither vehicle
contained a “Crash Data Retrieval System,” or “black box” that collected data when an
accident occurred.

        Sergeant Brenneis testified that gouges in the roadway were created by the truck’s
undercarriage and the Saturn’s being “hit, reversed and knocked around[.]” He explained
that the left front tire of the truck ran over the Saturn, which “push[ed] the Saturn down
into the ground” and resulted in the Dodge’s flipping over. The Saturn was halted and
rotated by the force of the impact. He agreed that the gouges in the road were indicative
of the force with which the Dodge hit the Saturn. Tire marks showed the location of the
Dodge’s right tires at the time of the collision. Sergeant Brenneis noted that it was “pretty
obvious” that the Defendant’s truck crossed the center line and that the Saturn did not leave
its lane of travel until it was hit. No evidence indicated that the Defendant attempted to
swerve before hitting the Saturn.

     Sergeant Brenneis testified that he performed a full inspection of both vehicles.
The Defendant’s truck did not reflect any mechanical problems; although the truck was
1
    It was apparent from the shape of the item that it was the infant victim’s car seat.

                                                       -3-
subject to recalls, they were not of any significance in this incident. The Defendant was
not wearing a seatbelt. The victims’ Saturn similarly did not reflect any mechanical
malfunctions prior to the crash. Sergeant Brenneis noted that his training included the
effect of various substances on drivers, and he stated that the crash was “entirely consistent
with what [he saw] at the scene of [accidents involving] impairment or intoxication.” He
estimated that he worked about one hundred twenty “criminal” cases per year and that
eighty percent of those involved drugs or alcohol.

       On cross-examination, Sergeant Brenneis testified that there was “an indication of
some braking coming into” the crash from the right rear tire of the Dodge. Sergeant
Brenneis acknowledged that he did not find beer cans, syringes, or prescription pill bottles
in the Dodge and that he did not smell alcohol in either vehicle. He reiterated that the
accident was consistent with a driver who was impaired or “reckless” based upon his
“experience of what [he’d] seen, how drivers react, how they respond when they do cross
over lines or do various things. The most probable answer.” Sergeant Brenneis
estimated that based upon the angle of impact, the Defendant was driving in the northbound
lane between five and ten seconds. He agreed that this crash was also consistent with a
person’s sending a text message or reaching for a dropped cell phone; he denied that it was
consistent with a driver’s having a heart attack.

       On redirect examination, Sergeant Brenneis testified that the Defendant’s urine test
was positive for amphetamine, methamphetamine, and oxycodone. He stated that his
estimate of the time the Defendant was in the victims’ lane of travel was meant to convey
that the Defendant drifted into the lane rather than making a “rapid turn.” Sergeant
Brenneis agreed that the crash was consistent with a driver impaired by oxycodone. He
elaborated that in such cases, he expected “a slow movement . . . [and] drifting.”

       On recross-examination, Sergeant Brenneis acknowledged that the Defendant’s
urine test also reflected lidocaine; he noted that he had excluded the lidocaine as a
contributing factor because lidocaine had been administered at the hospital. He agreed
that he was not a toxicologist.

       Three Rivers Hospital Registered Nurse Nancy Daniel testified that on October 12,
2015, she reported to the emergency room in response to the crash in this case. She arrived
around the same time as the ambulance transporting the Defendant. She explained that
her duties included stabilizing the Defendant and “packag[ing] him ready for transport” to
a hospital able to provide a higher level of care. Ms. Daniel stated that the Defendant was
“somewhat combative”; he wanted to get “off the [spine] board” on which he was secured;
he asked for water; he pulled at his cervical collar; he spat on members of staff; and he did
not follow requests to remain still in order for medical personnel to “get IVs [intravenous
needles] and hook him up to monitors to help him.” Ms. Daniel attempted “many times”
to explain to the Defendant what they were doing and that they were trying to help him.

                                             -4-
Ms. Daniel noted that they were unable to insert an IV needle and instead placed an
“intraosseous needle” or “IO” into the bone; she explained that an IO was not typically
used in adults and was only required in cases when a patient was “critical” or had lost a
large volume of blood, in which case the patient had “no volume to expand the veins.”
The Defendant underwent multiple blood and laboratory tests, as well as a CT scan to rule
out skull fractures or a brain bleed.

        Ms. Daniel testified that she had worked as an emergency room nurse for twenty-
five years and that she treated an innumerable number of motor vehicle accident patients
who had sustained head injuries or were under the influence. When asked whether she
thought the Defendant was under the influence based upon her experience, Ms. Daniel
stated, “I knew there was something probably — we call it ‘on board’ . . . and there’s
medications that you can give to reverse some of it and you want to know because it may
help his behavior . . . and I assumed that it may [have been] ‘on board[.]’” Ms. Daniel
based her opinion on the Defendant’s combative behavior and his lack of a head injury.

        On cross-examination, Ms. Daniel testified that the Defendant had “some blood on
him”; she did not know whether the Defendant had lost “a lot of blood.” She
acknowledged that a doctor interpreted the CT scans and that someone else would have
gone through “conc[u]ssion protocols” with the Defendant. She further acknowledged
that she had treated trauma patients who were not under the influence and also had to be
restrained due to being “emotional or combative.” Ms. Daniel agreed that a trauma patient
was given IV fluids in order to stabilize the blood pressure; she acknowledged that a trauma
patient could be dehydrated or have lost a quantity of blood. She admitted that she was
not “completely sure” that the Defendant was under the influence.

       Three Rivers Hospital Registered Nurse Stephanie Fisher testified that in October
2012, she worked in the emergency room and treated the Defendant. Ms. Fisher stated
that the Defendant was brought to the emergency room by ambulance with a “bunch of
abrasions” after a car crash. Ms. Fisher noted that the Defendant had one IO needle
inserted in his leg; when Ms. Fisher attempted to insert an additional IV line, which was
standard protocol, she could not find “any good veins”; the Defendant’s veins had scars
“overlying them” and Ms. Fisher had to place a second IO needle in his other leg. Ms.
Fisher had only placed IO needles in child patients previously. Ms. Fisher stated that the
scarring on the Defendant’s arms was consistent with patients she had encountered in the
past who had admitted to drug use.

       Ms. Fisher testified that she asked the Defendant if he used “IV drugs” and that he
“said yes, sometimes”; when asked what he used, the Defendant stated “Oxies that [were]
prescribed to” him. Ms. Fisher noted that oxycodone was not prescribed to be injected
intravenously. Relative to the Defendant’s behavior, Ms. Fisher stated that the Defendant
“was very uncooperative, kept removing his oxygen mask, yelling loudly that he wanted

                                            -5-
something to drink.” Ms. Fisher explained to the Defendant why he could not drink
anything, then decided to give him a wet washcloth to place in his mouth. When Ms.
Fisher placed the washcloth in the Defendant’s mouth, he bit down and caught Ms. Fisher’s
glove between his teeth.

        Ms. Fisher testified that she previously worked for “home health” and a nursing
home, and she had treated so many IV drug users in those jobs that she could not count
them. Ms. Fisher stated that generally, an IV drug user could identify viable veins for
medical personnel; she was not “able to do that” with the Defendant. Ms. Fisher
accompanied the Defendant to his CT scan; during the scan, the Defendant was
uncooperative, “thrashed about, moved his head back and forth,” and had to be instructed
to be still. When asked whether motor vehicle accident patients were typically “a little bit
tough to deal with,” Ms. Fisher stated, “It happens occasionally.” She noted that once she
explained to a patient that she was trying to treat him, “that usually work[ed]” to calm him
down but that it was not effective with the Defendant. In Ms. Fisher’s opinion, the
Defendant was “probably impaired.”

       On cross-examination, Ms. Fisher testified that dehydration and blood loss would
also make it difficult to find a vein in which to place an IV needle. She clarified that the
scars on the Defendant’s arms were “overlying the veins.” Ms. Fisher based her opinion
about the Defendant’s intoxication on his combative behavior. She agreed, however, that
she had seen combative trauma patients who were not under the influence.

        On redirect examination, Ms. Fisher testified that even after a blood transfusion and
rehydration, it would not be easier to find a viable vein if a patient was an IV drug user,
whereas the veins of a patient who did not use IV drugs would improve. Ms. Fisher stated
that the Defendant had a “scabbed area” on his hand that was “pretty fresh.”

        Dr. Thomas M. Hamilton, a retired emergency room physician at Three Rivers
Hospital, testified that on October 12, 2015, he examined the Defendant at 6:15 p.m. He
stated that generally, nurses treated a patient upon arrival. Although Dr. Hamilton did not
have independent recollection of the Defendant’s case, he identified his handwritten note
in the Defendant’s medical record that the Defendant “was restrained and appeared
altered.” Dr. Hamilton explained that the Defendant was “not acting appropriately,”
which “could mean a lot of things,” including that the Defendant’s “level of consciousness
was [ab]normal or his interaction with [Dr. Hamilton] might have been abnormal, not
answering appropriately, not knowing where he [was].” Dr. Hamilton agreed that an
altered state could refer to a patient’s mental state.

      Dr. Hamilton testified that the Defendant’s speech was abnormal and that he was
confused. Dr. Hamilton’s notes stated that the Defendant “was moving all of his
extremities, he had slurred speech, appeared altered, [knew] his name, did not know the

                                            -6-
time or the place[,] and he had no recollection of the accident.” Dr. Hamilton stated that
he had treated “dozens if not hundreds” of patients involved in motor vehicle accidents and
had treated patients under the influence “[s]everal times.” He stated that his notes about
the Defendant’s “altered” affect could refer either to intoxication or a head injury. Dr.
Hamilton stated that according to the radiology report, the Defendant’s CT scan was
normal and did not show a severe head or brain injury. He said, though, that a CT scan
would not detect a concussion. Dr. Hamilton explained that the symptoms of a concussion
were loss of consciousness, being “dazed, confused, inappropriate, not aware of who they
are, where they are, don’t know their names sometimes, they will sometimes have a
headache . . . [or] blurred vision, . . . nausea, symptoms that may even persist for several
days after the event.” Dr. Hamilton stated that in his experience, combative behavior and
yelling were not symptoms of a concussion. He noted that “[s]ubdued, complacent”
behavior was more typical of a concussion rather than being “unable to stay still or moving
around a lot[.]” Dr. Hamilton did not recall the Defendant’s spitting on him or yelling at
him; he reiterated that he had “very little recollection” of treating the Defendant.

       On cross-examination, Dr. Hamilton testified that a concussion could produce
slurred speech, confusion, memory loss, disorientation to place, and altered behavior. He
agreed that being ejected from a motor vehicle could cause a concussion and that
concussions presented differently depending upon the individual. He acknowledged the
possibility that a patient with a concussion could be angry or combative.

        On redirect examination, Dr. Hamilton identified a portion of his notes in the
Defendant’s medical record that read, “He complains of back pain, left knee pain, he has a
history of IV drug use.” Dr. Hamilton stated that “sometimes [he had] to discern
[whether] the IV drug use [was] responsible for certain behavior or . . . [it could] cover up
injuries that because of drugs on board would not be apparent[,] so [he had] to take extra
care . . . to make sure that [he] uncover[ed] all of their injuries.”

        TBI Special Agent Joseph Castelbuono, an expert in toxicology, testified that he
analyzed the Defendant’s blood and urine samples. He noted that he received a serum
sample that was too small to be tested. The blood sample was collected on October 12,
2015, at 11:55 p.m., and tested positive for lidocaine, ketamine, and midazolam. Agent
Castelbuono noted that the three drugs in combination were “hospital administered drugs.”
He stated that the Defendant had received a blood transfusion, which would dilute the blood
to the point that any drugs present before the transfusion may not have been seen on tests.
He agreed that as a result, the Defendant’s blood test results did not accurately reflect the
contents of his blood at the time of the crash.

      Agent Castelbuono testified that the Defendant’s urine, which was collected at 7:50
p.m. on October 12, tested positive for amphetamine, methamphetamine, lidocaine, and
oxycodone. He stated that amphetamine was a central nervous system stimulant and that

                                            -7-
relative to driving, a person could become jittery and more aggressive; the person would
also have trouble gauging speed and would feel like he was moving faster than he was.
Later, the person would have a “crash” characterized by “extreme fatigue, sleepiness, [and]
drowsiness.” Agent Castelbuono stated that the “half-life” of a drug referred to the
amount of time it took the body to “pass through” half of the drug; after three half-lives,
the drug would not be present in a person’s body. The half-life of amphetamine was six
to fifteen hours, during which a person would feel the effect of the drug.

       Relative to methamphetamine, Agent Castelbuono testified that it affected the
central nervous system and that the body broke down methamphetamine into amphetamine.
He noted that when he encountered both drugs in a person’s system, he assumed that the
amphetamine “came from” the methamphetamine. The half-life of methamphetamine
was also six to fifteen hours. Both methamphetamine and amphetamine could be detected
in urine for one to four days, and a “[c]hronic user” could have it in his urine for up to one
week. Agent Castelbuono noted that “[i]n the urine there’s a lot of variables that affect
detection[.]”

       Agent Castelbuono testified that oxycodone was a central nervous system
depressant that “dull[ed] the senses” and that relevant to driving, it slowed down motor
reactions; the ability to “assess a threat”; and “divided attention task[s]” like being able to
adjust a radio, focus on other cars, and stay in one’s lane simultaneously. The half-life of
oxycodone was “roughly” four to eight hours, and it was detectable in urine for twenty-
four hours. Depending on an individual’s metabolism, oxycodone would begin to be
present in urine between thirty minutes and two hours after its ingestion.

       Agent Castelbuono testified that the time frame during which drugs were detectable
in urine was “a lot larger” than that for blood. He stated that “because of these large
ranges,” he did not typically quantify the amount of drugs in urine because “it wouldn’t be
very relevant.” In contrast, he generally quantified the amount of drugs found in a blood
sample. He stated that the lack of quantification on the Defendant’s urine test result did
not rule out the possibility that the Defendant was “feeling the [e]ffects” of the respective
drugs at the time of the urine sample’s collection. Agent Castelbuono stated that it was
possible for a person to have oxycodone in his blood and urine simultaneously; for
example, if a person had consumed oxycodone one hour before the blood and urine samples
were taken. He noted that there were “a lot of variables when it c[ame] to urine, how
much [was] consumed, when it was consumed, [the person’s] metabolism, [and] whether
or not [the person was] hydrated[.]” He agreed that a person could “be feeling the
[e]ffects” of oxycodone one hour after it was consumed.

        Agent Castelbuono testified that false positives were possible if his instrument’s
sanitizing equipment malfunctioned and residue from another sample contaminated the
sample being tested. He explained that a negative control sample was run with every test

                                             -8-
to ensure cross-contamination did not occur. He stated that although amphetamine was
present in Adderall, methamphetamine was not.

        On cross-examination, Agent Castelbuono testified that the Defendant’s blood
tested negative for opiates. When asked whether a positive urine test could indicate a “tiny
bit” or “a lot” of a drug, Agent Castelbuono stated that the test would register as positive
if the urine contained at least one microgram per milliliter. He acknowledged that a
positive urine test did not indicate “directly” that the person was under the influence of a
drug because the contents of the bladder did not “flow[] through somebody’s central
nervous system.”

        When asked whether the similar molecular structures of methamphetamine and
amphetamine contributed to false positives, Agent Castelbuono testified, “You wouldn’t
have a false positive with amphetamine — as far as structure determination goes that has
nothing to do with false positives.” He acknowledged that it was possible for a person to
take “certain drugs” and falsely test positive for methamphetamine. He further
acknowledged that based upon the urine test, the Defendant could have ingested
methamphetamine as early as October 8, 2015. Agent Castelbuono stated that six hours
after ingesting oxycodone, a person “might be feeling a little bit of the [e]ffects . . . . [I]t
would be longer than that where [a person] wouldn’t be feeling [e]ffects anymore.” Agent
Castelbuono agreed that he was unable to opine that the Defendant was “impaired” at the
time of the accident based solely upon the urine results.

        On redirect examination, Agent Castelbuono testified that his laboratory’s testing
process was “a lot more accurate” than employer or home drug test kits, that his laboratory
ran a series of positive controls to enable them to conclude definitively which drug was
present in the urine, and that he knew a false positive did not occur in this case. He
reiterated that it was possible for drugs to be present in the bloodstream and bladder at the
same time. The parties stipulated that the Defendant’s blood tested negative for alcohol.

       Vanderbilt University Medical Center (VUMC) Registered Nurse Suzanne
Campbell and Nurse Hillary Hoffman testified that on October 12, 2015, they administered
blood transfusions to the Defendant totaling nine hundred seventy-three milliliters, or about
three units of blood. Ms. Campbell noted that the human body generally contained
between eight and twelve units of blood in total. The transfusions occurred at 9:15 p.m.
and 10:34 p.m.

      Tennessee Highway Patrol Sergeant Shawn Boyd testified that he interviewed the
Defendant at VUMC on October 14, 2015, after the Defendant waived his rights and agreed
to a voluntary interview. The Defendant was unable to write his name at that time.
Sergeant Boyd stated that the Defendant was under medical care and had likely received
pain medication; nevertheless, the Defendant said that he understood why Sergeant Boyd

                                              -9-
was questioning him. Sergeant Boyd noted that the Defendant was not under arrest at the
time.

        A recording of the Defendant’s police interview was played for the jury.2 In the
recording, Sergeant Boyd noted that it was 11:35 a.m. and that the Defendant’s mother and
sister were present. The Defendant gave his full name and the last four numbers of his
social security number. Sergeant Boyd explained the Defendant’s right to an attorney and
to remain silent, and the Defendant affirmed that he understood his rights, that nobody had
made promises or threats toward him, and that he wished to speak to Sergeant Boyd without
a lawyer present “for now.” The Defendant’s mother noted that he had been administered
oxycodone at the hospital. The Defendant was somewhat difficult to understand in the
recording, but he responded to Sergeant Boyd’s questions and gave full answers.

       The Defendant stated that on Monday, October 12, 2015, at 5:45 a.m., he arrived at
his workplace, where he was a welder. After finishing his shift at 4:00 p.m., he left work
and drove toward his mother’s house in his 2001 white Dodge truck. When asked whether
he had taken illegal drugs that day, the Defendant stated, “No. I didn’t have no [sic]
money. We didn’t get paid [the previous Friday].” He denied having taken drugs on
October 11, and he stated that on Saturday, October 10, he took “OxyContin 15.” The
Defendant noted that he “probably would have gotten something Monday night” after
being paid, although he denied being on his way to buy drugs at the time of the crash. He
maintained that he was going to his mother’s house to do laundry. The Defendant
acknowledged that he did not have a prescription for oxycodone.

       In the interview, the Defendant denied using his cell phone before the crash for
calling or sending text messages; he clarified, though, that he did not remember whether
he did so. He did not recall crossing the center line of Highway 13 or leaving Clarksville;
his last recollection was cashing his paycheck at Walmart around 4:30 p.m. The
Defendant noted that he may have called or sent a text message to a man named Eric when
he was going to Walmart to tell Eric he “was on [his] way.” The Defendant gave consent
for Sergeant Boyd to search his cell phone.

       When asked whether “anything” was going to show up in his blood test, the
Defendant said, “I mean, I don’t know how,” and he denied having used any drugs in the
past twenty-four hours. He did not remember with certainty the time at which he took the
drug between Saturday evening and early Sunday morning and acknowledged that he may
have taken the oxycodone early on Sunday morning around 2:00 a.m. The Defendant
noted that he spent Saturday night in a Walmart parking lot in his truck because he had not


2
 A transcript of the interview was provided to the trial court and the jury, but it was not entered as an
exhibit. It was, however, included on the disc containing the interview recording. The disc also contained
Mr. Grundy’s written police statement, which was not an exhibit at trial and not part of our review.

                                                  -10-
received his paycheck and could not afford a hotel. The Defendant stated that on Sunday,
he slept in his truck for most of the day.

      The Defendant stated that on March 20, 2017, in Princeton, Indiana, he was in a car
crash caused by his falling asleep. He stated that he had not used drugs and that he had
sleep apnea, which was diagnosed after the crash. The Defendant noted that he currently
used a continuous positive airway pressure (CPAP) machine at night but that it had not
been working correctly and that he only wore it part of the night before taking it off. The
Defendant denied using his CPAP machine the two nights before the crash in this case, but
he said that he slept well on Sunday night. He agreed that he felt “pretty good” on Monday
before the crash.

       The Defendant stated that his workplace performed drug testing on new employees,
but he was not subject to continuing drug tests. He had only worked for this employer for
“a couple of months.” When asked how many oxycodone pills he usually purchased, the
Defendant said, “Not many because they are too expensive.” He noted that the pills he
bought were ten dollars apiece and that in the past, he had obtained a higher dosage pill for
forty dollars apiece.

         Sergeant Boyd opined that the man named Eric was the Defendant’s oxycodone
supplier. Sergeant Boyd agreed that the Defendant was intending to purchase oxycodone
on day of the crash. He stated that thirty-eight hours elapsed between the Defendant’s last
admitted drug use and the time the Defendant left work on Monday.

       On cross-examination, Sergeant Boyd acknowledged that he did not confirm with
Walmart the time the Defendant left after cashing his paycheck and that he did not ask the
Defendant for Eric’s telephone number. Sergeant Boyd noted that the Defendant never
provided Eric’s last name. He acknowledged that the Defendant was under the influence
of oxycodone during the interview. Sergeant Boyd stated that the Defendant was
lethargic, cooperative, and not combative; Sergeant Boyd wrote the Defendant’s name on
the waiver of rights form.

        Nashville Medical Examiner’s Office Dr. Miguel Laboy, an expert in forensic
medicine, testified that he conducted the victims’ autopsies in this case. Dr. Laboy
concluded that the cause of death of all three victims was multiple blunt force injuries, and
the manner of death was “accidental,” referring to the fact that the crash was not intentional.
Mr. Griggs sustained blunt force trauma, abrasions, and lacerations to the head, causing a
subdural hemorrhage between the brain and skull. He sustained blunt force trauma to the
torso and extremities, causing multiple rib fractures, some of which punctured the lungs
and caused contusions and lacerations; “bilateral hemarthrosis and hemopericardium,”
meaning blood accumulated in the chest cavity around the lungs and between the heart and
the pericardial sac; a laceration to the heart; lacerations to the liver and spleen; a fractured

                                             -11-
pelvis; fractured legs and right arm; and other abrasions and lacerations. Dr. Laboy agreed
that the crash was “absolutely for sure” the cause of death.

      Relative to the infant victim, Dr. Laboy testified that she sustained blunt force
trauma to the head, neck, and extremities. She suffered fractures to her skull, which
appeared to be “depressed,” her cervical vertebrae, and both femurs, as well as a subdural
hemorrhage over the brain. Dr. Laboy agreed that the cervical vertebrae fractures could
be caused by a sudden stop while an infant was secured in a car seat.

        Relative to Ms. Leonard, Dr. Laboy testified that she sustained blunt force trauma
to the head and torso, causing skull fractures, a subdural hemorrhage, rib fractures,
contusions to the lungs, lacerations of the liver and spleen, a hemorrhage caused by a pelvic
fracture, bilateral hemarthrosis, a fractured left leg, and abrasions and lacerations to various
parts of the body. Dr. Laboy affirmed that Ms. Leonard’s toxicology screen was positive
for alcohol; the report indicated that her blood contained twenty-one milligrams per
deciliter, which Dr. Laboy confirmed was equivalent to a blood alcohol content of 0.021.
He noted that he collected blood from Ms. Leonard’s open chest cavity rather than a vein,
as well as “vitreous fluid” from her eye. Dr. Laboy explained that vitreous fluid was
“more pristine,” that due to the injuries in this case the blood was not “sealed” in the same
way as vitreous fluid, and that the bacteria in the body cavity could have produced ethanol
as a byproduct of the decomposition process. Dr. Laboy noted that Ms. Leonard’s autopsy
occurred two days after her death and that her vitreous sample tested negative for alcohol.
He opined that given the negative vitreous sample, the positive alcohol blood test was
“[m]ost likely” due to bacteria growth. On cross-examination, Dr. Laboy acknowledged
that tan fluid was present in Ms. Leonard’s stomach and that he did not know if alcohol
was present in the stomach. On redirect examination, Dr. Laboy stated that two days after
death, he would also expect to find ethanol in the stomach due to bacteria growth.

       At the close of the State’s proof, the Defendant made a motion for judgment of
acquittal relative to Counts 1, 2, and 3, arguing that the evidence was insufficient to support
a finding of intoxication. The trial court denied the motion, and the Defendant did not
present any proof.

        During the State’s rebuttal argument, the prosecutor discussed ways in which the
Defendant “hid[] the truth” during the trial. The prosecutor gave as examples defense
counsel’s stating during opening argument that Ms. Leonard was highly intoxicated, when
in fact her blood alcohol content was one-fourth the legal limit and could have been caused
by decomposition, as well as counsel’s arguing the possibility of false positive test results
when Agent Castelbuono’s testimony eliminated the possibility of a false positive. The
prosecutor emphasized that circumstantial evidence established the Defendant’s
intoxication — his behavior at the hospital, admitted prior drug use, and lack of candor
with nurses about having been prescribed oxycodone. The prosecutor continued, “Here is

                                             -12-
some more circumstantial evidence. The [D]efendant as he sat and as he sits today has
still not acknowledged — has still not acknowledged to you that he is using
methamphetamine.”

         Defense counsel requested to approach the trial court, and a sidebar conversation
was held off the record. The trial court then stated to the jury, “Ladies and gentlemen,
you will disregard that last comment. The General is going to rephrase that. As you . . .
heard in the instructions[,] the [D]efendant does not have to present any proof and does not
have to testify[.]” The prosecutor continued to argue that “when questioned at the hospital
. . . [and by] Trooper Boyd, the [D]efendant never stated that he took methamphetamine,
never; but we know he did[.]”

       During jury deliberations, the jury submitted a question to the trial court “about
being a hung jury in some parts.”3 The court directed the jury that it was to consider the
charged offense in each count first and that if reasonable doubt existed, it was to proceed
to consider lesser-included offenses.

        The jury submitted a second question to the trial court, indicating that a juror “may
find it difficult to pass judgment, may request an alternate juror.” The court noted that the
two alternates had already been excused. The court asked the jury foreman whether the
jury had been able to reach a unanimous verdict on “any of these charges.” The foreman
responded, “I don’t want to say yes or no, but it’s a little difficult.” He stated that the jury
“would like to try again.” The court asked the foreman whether further deliberation would
assist the jury in obtaining a verdict, and the foreman answered affirmatively. The
foreman asked whether reconvening in the morning would “cause anything detrimental.”
The court stated that the jury had “all the time in the world” and that the jurors should feel
“no pressure.” The court asked for a “show of hands” as to whether the jurors wanted to
break for the evening and whether anyone felt he or she would not be able to reach a
unanimous verdict. After the jury returned to the jury room for fifteen to twenty minutes,
they returned a verdict of guilty on all counts.

        At the sentencing hearing, Tammy Leonard,4 Ms. Leonard’s mother and the infant
victim’s grandmother, gave a victim impact statement. Tammy stated that Ms. Leonard
and Mr. Griggs had a surviving three-year-old son, who was living with Tammy and her
husband at the time of the accident due to Ms. Leonard’s age at his birth and the young
couple’s needing to “get[] their lives together.” Ms. Leonard and Mr. Griggs both worked
full time, with Mr. Griggs being about to start his third full time job, and the couple was
expecting to have their son live with them in the near future. She noted that the Defendant

3
  Although the trial court stated that it was placing the written jury question into the court file, it is not part
of the record on appeal.
4
  Because Ms. Leonard and Tammy Leonard shared a surname, we will refer to Tammy by her first name
for clarity. We intend no disrespect.

                                                      -13-
had “an extensive criminal background” and that it did not appear that he “ever had any
substantial consequences to [deter] his behavior[.]” Tammy stated,5

               The [D]efendant does not appear to have any regard for the lives of
        others. His only concern is his own. This was obvious by his behavior
        during every court appearance, as well as during the trial. He was seen
        smiling, laughing, and joking with his family and his attorney an innumerable
        amount of times - as if there was something funny about what was happening
        and what he had done . . . . I have not seen the [D]efendant show so much as
        an ounce of remorse for causing the deaths of three human beings . . . .
        Remorse is something you feel, but it is also something others can see[,] and
        he has none. However, I do anticipate he will put on a good act at his
        sentencing [i]n hopes of receiving a lighter sentence.

                ....

               Your Honor, the [D]efendant is a menace to society and if he is not
        given the maximum sentence he will continue to put innocent people in
        danger and he will likely kill again.

        Gary Joe Leonard, Ms. Leonard’s father and the infant victim’s grandfather, also
gave a victim impact statement in which he described the devastating impact the victims’
deaths had on his family, particularly on Ms. Leonard’s young son. Mr. Leonard noted
that “the whole trial seemed like a joke to [the Defendant] and his family[.]” He asked the
trial court to impose the maximum sentence.

       Heidi Sensing, a family friend of the Leonards, also testified regarding the effect of
the victims’ deaths on the Leonard family. Ms. Sensing noted that she attended every
court appearance and that she had not “seen one ounce of remorse in that man at all.” She
requested that the trial court impose the maximum sentence.

        Tennessee Department of Correction (TDOC) probation officer John McGranahan
testified that he composed the presentence report in this case. He stated that the Defendant
had an “extensive” criminal history. Mr. McGranahan noted that the Defendant was on
probation at the time of the crash in this case.

       The presentence report reflected that Defendant was thirty-eight years old and that
he reported having graduated high school; however, Mr. McGranahan confirmed that the
Defendant lacked one credit and did not graduate. The Defendant denied having

5
  A page is missing from the sentencing hearing transcript at this point in Tammy’s testimony in both the
physical and electronic copies. However, Tammy’s written statement was exhibited to the hearing, and it
appears that she did not deviate from it.

                                                  -14-
experienced any sort of abuse as a child. The Defendant reported drinking alcohol socially
from ages fifteen to thirty-four; using marijuana from age fourteen until 2004, when his
daughter was born and his employer began drug testing employees; and using
methamphetamine “a couple of times” or “five times” from age nineteen until “between
October 9, 2015 - October 12, 2015.” The Defendant noted that he did not like the effects
of methamphetamine because it kept him awake, he could not eat, and it “confuse[d his]
mind.” However, the Defendant used methamphetamine to “get charged” during periods
when he had to work twelve-hour shifts seven days per week. Mr. McGranahan wrote
that the Defendant “noted that this was the situation at the time of the collision,” that the
Defendant had not had a day off in two months, that he worked ten hours the day of the
crash, and that he used methamphetamine the Thursday before the crash.

       Relative to oxycodone, the Defendant reported to Mr. McGranahan that he was
prescribed pain medication for two years due to a ruptured disc in his back; afterward, he
was prescribed oxycodone for three years and became addicted. After “the laws
tighten[ed] on the dispensing of pain medications,” the Defendant began buying oxycodone
on the street from different individuals. The Defendant explained that “he would be on
the road” ten to twelve hours per day and “would be a long ways from his doctor.” The
Defendant reported taking a “couple of oxy” daily. The Defendant acknowledged taking
oxycodone “the day before the October 2015 collision (on a Sunday).” The Defendant
further disclosed that at the time of the crash, he was heading to his mother’s house in New
Johnsonville and “to get more pills.” The presentence report indicated that the Defendant
“did admit that he had taken OxyContin 15 approximately [twenty-four to forty-eight]
hours before the collision.”

        The Defendant declined to give Mr. McGranahan his version of events regarding
the crash. When Mr. McGranahan inquired about the Defendant’s feelings related to the
crash, the Defendant responded that “he ha[d] to think about it and live with it everyday
[sic], but d[id] not like to do so. [The Defendant] stated that he [thought] about how he
should have done things differently, not gone [to] his mother’s house. He stated that he
[thought] about those kids who were kill[e]d, and how those kids were about the same age
as his own kids.” The Defendant did not wish to discuss the subject further. The
presentence report stated that the Defendant’s Strong-R assessment scored him as a
“moderate” risk to reoffend; recommendations included “pro-social life skills,” drug
treatment, and obtaining a GED.

        Relative to the Defendant’s criminal history, in addition to the convictions in this
case, the presentence report reflected several incidents of criminal conduct. Mr.
McGranahan noted two felony convictions and thirty-four misdemeanor charges, twenty-
five of which were traffic related.



                                            -15-
       On October 7, 1998, the nineteen-year-old Defendant was convicted of “driving
while impaired” (DWI) in Benton County, Tennessee. The Defendant had previous
speeding convictions in Humphreys County, Tennessee; Muhlenberg County, Kentucky
(two convictions); Hopkins County, Kentucky; and Boone County, Kentucky. He had
convictions in Christian County, Kentucky for “no exterior ID/improper display” and
violation of “Part 391 of federal safety regs - Qualification of drivers.” He had an
additional conviction in Hopkins County, Kentucky for failure to produce an insurance
card and in Muhlenberg County, Kentucky for “improper equipment.” In 2013, the
Defendant was convicted in New Johnsonville, Tennessee of driving without a license, and
in Benton County, Tennessee of driving with a suspended license and violation of the
registration law.

      The Defendant also had two 1999 convictions in Benton County, Tennessee, for
simple possession of marijuana and simple assault. The Defendant was convicted of
hunting-related offenses in 2003 in Ohio County, Kentucky, and in 2012 in Humphreys
County, Tennessee.

       Relative to felony offenses, on August 4, 2010, the Defendant was convicted in the
Franklin, Wisconsin Municipal Court of “retail theft - intentionally take (       Mr. McGranahan testified that the Defendant had been arrested or cited thirty-six
times in total. When Mr. McGranahan asked the Defendant about the 1998 DWI incident,
the Defendant stated that “he was with a couple of friends in a vehicle” but that the
Defendant was not driving. The Defendant admitted that he had been drinking and that
they had used marijuana; he told Mr. McGranahan that “[n]o one claimed responsibility to
be the driver [and] so because it was his vehicle[,] he was charged with the DWI.” Mr.
McGranahan confirmed that the Defendant had been convicted of DWI and still would not
admit he was guilty.

        Defense counsel objected to the admission of the presentence report as an exhibit,
arguing that it incorrectly characterized the Defendant’s felony convictions, which counsel
contended were misdemeanors. Relative to the Kentucky firearms conviction, counsel
stated that it related to the Defendant’s “riding in a car” with a concealed gun, that at the
time, the behavior was equivalent to a Tennessee misdemeanor; and that by the time of the
sentencing hearing, the conduct was legal in Tennessee. The trial court responded that the
report indicated that the Defendant was sentenced to two years of probation, “and here that
would be a felony if it was a two[-]year sentence.”

       On cross-examination, Mr. McGranahan agreed that the Defendant was cooperative
and reviewed his criminal history with Mr. McGranahan to the best of his recollection.
Mr. McGranahan acknowledged that some of the charges included in the presentence report
were dismissed and that the Defendant was presumed innocent of those charges. Mr.
McGranahan spoke to an officer with the Kentucky Board of Probation and Parole, who
indicated that the Defendant was not under supervision there and that because the
Defendant was unsupervised, no probation violation would be filed as a result of this case.
Mr. McGranahan did not find any other instances in which the Defendant failed to comply
with the terms of a probationary sentence.

       Mr. McGranahan agreed that the Defendant had a “lengthy” history of illegal drug
use and that the Defendant detailed exactly what he had consumed and when in the time
period leading up to the crash. The Defendant had generally been employed as a welder
during adulthood, although Mr. McGranahan was not able to verify any of his work history.

       Certified copies of the 1998 DWI conviction, the 2015 Kentucky conviction for
“carrying a concealed deadly weapon,” and several other of the Defendant’s convictions
were entered as a collective exhibit.

       The State further submitted a collection of indictments from vehicular homicide
cases involving multiple defendants in Houston, Cheatham, Dickson, and Humphreys
Counties in Tennessee. Defense counsel objected, stating that the disposition of the cases
was not evident. The trial court allowed the indictments “for purposes of just argument[.]”


                                            -17-
       Valerie Fuller, the Defendant’s mother, testified on his behalf, conveying her
sympathies to the victims’ families. She stated that the Defendant’s twenty-seven-year-
old aunt was killed by a drunk driver, that the Defendant’s uncle and father figure died in
a hunting accident, and that the Defendant was in an accident ten years previously in which
his best friend died.7 She said that the Defendant began taking pain medication for a back
injury and that he abused the medication out of grief. Ms. Fuller stated that the Defendant
was a good father to his children and urged the victims’ families to forgive him.

       Seventeen-year-old B.G., 8 the Defendant’s ex-wife’s daughter, testified that her
father died when she was young and that the Defendant raised her. B.G. referred to the
Defendant as her father. She expressed her regret at the victims’ families’ loss and stated
that her family had experienced a loss as well, although it was not the same. She noted
that her twelve-year-old sister “was here last time”9 and that “[n]o child should be here for
a case like this or at all. This shouldn’t be what we have to go through.”

       The Defendant presented an unsworn statement. He asked for the victims’
families’ forgiveness and stated that he would “spend the rest of [his] life with the guilt [he
had] for this accident[.]” He said he was “truly sorry” for “all of the bad decisions [he
had] made.” The Defendant stated that his children were “suffering greatly from the
event, that accident, and [his] decisions.” He noted that he would miss his children’s
graduations, that his father was in poor health and might not be able to see him released
from prison, and that he prayed his eighty-five-year-old grandmother would be there when
he was released.

      Relative to the presentence report, the trial court noted for the record that the
Defendant had waived the timeliness of the presentence report and that there had been an
administrative issue with completing the report. Defense counsel noted that Mr.
McGranahan “did the best [counsel had] every [sic] seen on a presentence report” and that
counsel had “never seen a presentence report that extensive.”

       The trial court noted that it was “not going to give a lot of weight to” the number of
indicted vehicular homicide cases in its judicial district. The trial court stated that this
case was “very sad” and “probably one of the worst vehicular homicide cases” the court
had encountered in twenty-five years as a prosecutor and a short tenure as a judge. The
court noted that it had watched the Defendant during trial and “in watching him kind of
agree[d] with the victim’s family . . . I did not see . . . too much remorse in him.” The
court further noted that it did not see the Defendant express remorse in the presentence



7
  A news article attached to the presentence report indicated that this was the Princeton, Indiana crash.
8
  It is the policy of this court to refer to minors by their initials.
9
  It was unclear to what B.G. was referring.

                                                    -18-
report and that the sentencing hearing was the first time the court had heard the Defendant
say the words “I’m sorry.”

         The trial court found that based upon the evidence at trial, it was “quite apparent”
that the Defendant was under the influence. The court noted that in the presentence report,
the Defendant had not acknowledged he was under the influence, “similar to the statement
. . . that he wasn’t guilty of” the prior DWI. The court found that the Defendant did not
show that he believed he had a drug problem or that he wanted to “get rid of that problem.”

        The trial court stated that it considered the evidence at trial and the sentencing
hearing, the presentence report, the principles and purposes of sentencing, the arguments
as to alternative sentencing, the nature of the criminal conduct, the arguments of counsel
relative to enhancement and mitigating factors, the Defendant’s statement, and his potential
for treatment and rehabilitation. The court found that the Defendant was a Range I,
standard offender and that the respective sentencing ranges for vehicular homicide by
intoxication and vehicular homicide by recklessness were eight to twelve years and three
to six years.

        Relative to enhancement factors, the trial court found that the Defendant had a
previous history of criminal convictions or criminal behavior and gave “great weight” to
that factor. See Tenn. Code Ann. § 40-35-114(1). The court noted that misdemeanor
convictions could be considered as well as felonies. The court found that beginning at age
nineteen, the Defendant had “almost a constant arrest or citation” record; relative to the
traffic offenses, the court found that “it’s an indication to [the court] that this [D]efendant
is going to do whatever he wants.” The court noted the Defendant’s previous hunting-
related violations and stated that the Defendant was “not going to do anything that any
authorities are going to tell him[.]” The court also found that the Defendant did not take
responsibility for his previous DWI conviction and gave weight to that fact. The court
further found that the Defendant did not “seem to want to take much responsibility” for the
crash in this case by denying he took drugs close to the time of the crash and gave that fact
“great weight.”

       The trial court found that the Defendant failed to comply with the conditions of his
probation and that the offense was committed while the Defendant was on probation. See
Tenn. Code Ann. § 40-35-114(8), (13)(C). The court considered that the Defendant’s
previous convictions had not “seem[ed] to deter him.”

      The trial court found that relative to the vehicular homicide by intoxication
convictions, the Defendant had no hesitation about committing a crime when the risk to
human life was high; however, it gave “a little weight to that, not too much[.]” See Tenn.
Code Ann. § 40-35-118(10). The court noted that the Defendant had admitted to using
methamphetamine five times in his life so that he could stay awake and go to work, but

                                             -19-
that the Defendant had conveyed that he did not like the effects of the drug. The court
commented,

        So if I am to believe him that he used this drug a day or two before and he
        worked and he stayed up all during this time, he should have known at that
        point in time that he wouldn’t be fit to drive. Anybody that stays up even if
        they don’t take a drug[,] they’re not fit to drive. So I’ll give a little bit of
        weight to that but not too much weight.

The trial court declined to apply any mitigating factors and found that “none whatsoever”
existed. The court noted that although it sympathized with the Defendant’s family, the
Defendant was not relieved of “his responsibility for creating this problem.” The court
continued,

                We live in a society today where it seems that people no longer want
        to be responsible for their actions. So let me make it real clear to you, your
        actions are the reason why we’re here. Not because of anything that
        happened to you as a youth, not because, you know, you wanted to work. It
        happened because you consistently flaunt authority. You’re going to do
        what you want to do; and we’re here today basically because you wanted to
        get that paycheck cashed and you wanted to get to New Johnsonville so you
        could buy you some more pills. That’s what your statement was, if I
        remember correctly. And that’s a sad - sad thing. That’s the only reason
        why you were on that road is to get to New Johnsonville to buy pills; and
        that’s the reason that this family over here no longer has a daughter or a son
        or granddaughter and this [c]ourt does not feel that that has sunk into you.

       Relative to consecutive sentencing, the trial court found that the Defendant’s record
of criminal activity was extensive and noted that the Defendant had received a citation or
was arrested every year, aside from one, beginning when he was nineteen years old. See
Tenn. Code Ann. § 40-35-115(b)(2). The court also found that the Defendant was on
probation when he committed the offenses and that although “that’s usually confined to
running it consecutive to the probation,”10 the court only needed to find one factor applied
to order consecutive sentences. See id. § 40-35-115(b)(6).

       The trial court remarked that although the Defendant had expressed remorse in his
prepared statement, the Defendant “ran [the victims] over,” and the court had not “seen

10
  We note that the trial court was mistaken; factor (6) may be properly applied to order consecutive service
of multiple counts of offenses in the same case and not only consecutive service with the sentence that was
previously suspended to probation. See, e.g., State v. Franklin, 919 S.W.2d 362, 367-68 (Tenn. Crim.
App. 1995) (concluding that consecutive sentencing on multiple counts of forgery was proper, in part,
because the defendant was on probation at the time the offenses were committed).

                                                   -20-
remorse until [the Defendant] stood up today and said that[.]” The court noted that it did
not believe that the Defendant “had much remorse in this.”

        Relative to the Defendant’s drug use, the trial court commented it believed the
Defendant “probably” stopped using marijuana because his employer began drug testing.
The court found that after using methamphetamine “and staying up and working and all
that stuff, again [the Defendant] decided to get behind the wheel because [he] wanted to
get to New Johnsonville to get those pills.” The court noted the Defendant’s statement in
the presentence report that he had not had a day off from work in two months, that he had
used methamphetamine the Thursday prior to the crash, and that he had worked ten hours
on the day of the crash. The court considered these facts and found that the Defendant
“had no hesitancy about driving that vehicle when [he] should have known that [he was]
too impaired to drive[.]” The court found that based upon the Defendant’s social and
criminal history, he was “basically . . . going to do whatever [he wanted] to do.” The court
stated that “[a]t one point [the Defendant] want[ed] to say, well, I have a drug problem; but
it’s not really that bad.” The court again found that the Defendant had not taken
responsibility.

       Relative to the circumstances of the offense, the trial court found that a young couple
and a two-week-old baby were no longer “here” because of the Defendant’s decisions.
The court found that this offense was “worse than any other offense” it had seen because
the Defendant had not fully taken responsibility for it and the only reason the Defendant
was on the road at that location was because he “was hot footing it to New Johnsonville to
get some more pills.”

       Relative to the Defendant’s potential for rehabilitation, the trial court found that the
best drug rehabilitation programs would not help the Defendant if he did not “want to
change or if [he did not] think [he had] a problem . . . and [the court did not] think [the
Defendant had] gotten there.” The court found that based upon the Defendant’s arrest
record and previous probation, the Defendant was “[d]efinitely” not going to abide by any
terms set by the court.

        Relative to society’s interest in being protected from the future criminal conduct,
the trial court found that the interest was “great” and that it was “extremely likely” the
Defendant was going to commit more criminal offenses because the court had “not seen
anything that would convince” the court that the Defendant was going to “do anything
other than what [his] history show[ed]” he had done. The court noted that probation
“certainly [did not] seem to get [the Defendant’s] attention.”11


11
  The trial court made further findings regarding alternative sentencing, but the Defendant does not raise
the denial of probation on appeal.

                                                  -21-
        The trial court sentenced the Defendant to twelve years each in Counts 1, 2, and 3,
to be served consecutively. The court sentenced the Defendant to six years each in Counts
4, 5, and 6, and merged Count 4 with Count 1; Count 5 with Count 2; and Count 6 with
Count 3, for a total effective sentence of thirty-six years. Without making further findings,
the court ordered the Defendant’s driver’s license to be suspended12 for ten years.

                                                 ANALYSIS

        On appeal, the Defendant contends that (1) the trial court erred by admitting the TBI
blood and urine test results; (2) the trial court erred by admitting photographs of the victims
at the crash scene; (3) the evidence was insufficient to prove intoxication; (4) the trial court
erred by denying the Defendant’s motion for a mistrial during the State’s rebuttal argument;
and (5) the trial court erred by imposing the maximum in-range sentence, ordering
consecutive sentencing, and suspending the Defendant’s driver’s license for ten years.13,14
We will examine each in turn.

                                          I.      TBI Test Results

        The Defendant contends that the trial court erred by admitting the results of his urine
test, arguing that the test was inconclusive and that the probative value of the evidence was
outweighed by the risk of unfair prejudice. The Defendant does not characterize his issue
as one involving a motion to suppress evidence, but rather bases his argument on Tennessee
Rules of Evidence 401 and 403. The State responds that the evidence was properly
admitted.
        The Defendant filed a June 17, 2016 pretrial motion to “preclude the introduction
of TBI test results from [the] blood draw of the Defendant.” The motion raised the
relevancy of both the blood and urine test results, arguing that the tests were “vague and
inconclusive of the [D]efendant’s alleged impairment[.]” The Defendant noted that the
urine test reflected only positive or negative results, not the amount of any substance; he
further noted Agent Castelbuono’s preliminary hearing testimony that he was unable to
determine whether the Defendant was impaired based upon the urine test. As a result, the
12
   Although the trial court and the parties characterize this order as revoking the Defendant’s driver’s
license, this court has previously discussed that the prohibition against driving pursuant to the vehicular
homicide statute “is a suspension of driving privileges,” whereas action taken by the Tennessee Department
of Safety against a driver convicted of vehicular homicide pursuant to Code section 55-50-501(a)(1) is a
revocation. State v. Tamela T. Scott, No. M2006-02067-CCA-R3-CD, 2008 WL 4253722, at *24 (Tenn.
Crim. App. Sept. 17, 2008) (citing State v. Kevin Lee Pennell, No. M2001-01863-CCA-R3-CD, 2003 WL
1960272, at *1-3 (Tenn. Crim. App. Apr. 28, 2003) (contrasting judicial license suspension and
administrative license revocation)). We will, therefore, refer to the suspension of the Defendant’s driver’s
license.
13
   We have consolidated the Defendant’s sentencing issues for efficiency.
14
   We note that the motion for a new trial hearing transcript is not included in the record, and the trial court’s
written order does not contain findings of fact.

                                                      -22-
Defendant averred that the test results would not substantially assist the jury and were so
unreliable as to be irrelevant.

       At a September 19, 2016 pretrial hearing, Agent Castelbuono testified consistently
with his trial testimony. He also stated that when a person used methamphetamine,
relevant to driving, the person could “weave in and out of traffic, . . . have trouble gauging
how fast [the person was] going versus everybody else, [and the person was] more likely
to swerve around individuals[.]” When a person “c[a]me off the drug,” the person would
experience a “crash” or withdrawal effect characterized by “extreme fatigue,” which could
lead to uncontrollable drowsiness and falling asleep. Agent Castelbuono testified that the
presence of a drug in a person’s urine did not eliminate the possibility that the person was
under the influence of the drug.

       On cross-examination, Agent Castelbuono testified that a person would not test
positive for methamphetamine after ingesting Adderall. He acknowledged that “very rare
drugs” could generate a false positive urine test for methamphetamine. Agent
Castelbuono stated that he would “suspect” a person was no longer under the influence of
a drug once it was “in [his] bladder.” He clarified that he did not know whether the
Defendant was under the influence based upon the urine results.

       Dr. Hamilton testified consistently with his trial testimony, including that based
upon his experience, the Defendant’s behavior at the hospital could be attributed either to
drug or alcohol use or a head injury, that the CT scan revealed no brain or skull injury, and
that concussions did “[n]ot necessarily” appear in a CT scan. He agreed that slurred
speech and disorientation could be caused by a concussion and that a person could sustain
a concussion during a head-on traffic collision.

       The trial court orally denied the motion; in a September 28, 2016 written order, the
court found that the test results were relevant and that the trier of fact would determine the
weight of the evidence at trial.

       Tennessee Rule of Evidence 401 defines “relevant evidence” as “evidence having
any tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.”
Generally, relevant evidence is admissible, while irrelevant evidence is inadmissible. Tenn.
R. Evid. 402. However, relevant evidence may be excluded if its probative value is
“substantially outweighed by the danger of unfair prejudice.” Tenn. R. Evid. 403. The
admissibility of evidence pursuant to these rules “is a matter within the trial court’s
discretion and will not be reversed on appeal absent an abuse of that discretion.” State v.
Biggs, 218 S.W.3d 643, 667 (Tenn. Crim. App. 2006) (citing State v. Dubose, 953 S.W.2d
649, 652 (Tenn. 1997)).

                                            -23-
        The Defendant argues that this court’s opinion in State v. Albert L. Norton, No.
03C01-9707-CR-00270, 1999 WL 508654 (Tenn. Crim. App. July 20, 1999), supports his
position. In Norton, a police officer observed the defendant’s swerving left of center on
multiple occasions and striking a curb while making a left turn. Id. at *1. The officer
stopped the defendant, who had bloodshot eyes and smelled of alcohol; the defendant
staggered upon exiting the car and fumbled with his wallet; he admitted to drinking beer
and taking prescribed pain medication; and he failed a horizontal gaze nystagmus test and
field sobriety tests. Id. TBI blood tests revealed specific amounts of various prescribed
medications; relevant to this case, it also listed “less than .1 micrograms per milliliter”
cocaine. Id. at *2. At a jury-out hearing, an expert witness elaborated that the blood test
also contained a significant amount of cocaine metabolite, but the State did not elicit this
information in its proof. Id. The expert only testified regarding the general effects of
cocaine and the positive result of less than .1 microgram per milliliter. Id. at *7.

       On appeal, the defendant argued that the cocaine result was irrelevant and “not
supported as scientific evidence” because the level of the drug was too low to be quantified.
Id. at *5. This court concluded that “this information alone would have been an
insufficient basis for an expert concluding that the presence of cocaine was meaningful in
this DUI case.” Id. at *7. This court noted that the admission of the full testimony, as
contained in the jury-out hearing, was proper because the expert had based her opinion
upon the presence of the cocaine metabolite, which “boosted the relevancy value of the
unquantified level of unmetabolized cocaine.” Id. at *8. This court further noted that it
“may have been error to allow this testimony in this incomplete form” but concluded that
the defendant had waived the issue by failing to object. Id. This court stated, “Had the
cocaine at less than .1 microgram per milliliter been the only cocaine substance found, the
evidence of it might well have been irrelevant . . . or prohibitively prejudicial.” Id.
However, because the full testimony was more damaging to the defendant than the partial
testimony, this court concluded that any error in allowing the partial testimony “to be
received without curative action” was harmless. Id.

        This case is distinguishable from Norton because the Defendant’s urine screen
results were positive for one illegal substance, methamphetamine, its metabolite,
amphetamine, and oxycodone, a controlled substance the Defendant admitted abusing and
for which he did not have a prescription. The Norton defendant did not admit to any illicit
drug use. Further, Agent Castelbuono stated that a positive test indicated at least one
microgram per milliliter of a drug, as opposed to the test in Norton, which only gave an
upper threshold. Agent Castelbuono acknowledged that he could not opine as to the
Defendant’s being under the influence based solely on the urine test; rather, he explained
for the jury the general physical effects of the drugs and the time period in which they could
be found in a person’s urine.

                                            -24-
        The record reflects that the urine test results were properly admitted. The presence
of illegal substances in the Defendant’s urine was relevant to intoxication as well as to
impeach the Defendant’s police statement that he had not taken any drugs other than
oxycodone for one week and had not taken oxycodone since the previous Sunday morning.

        We note that a more recent opinion of this court upheld the admissibility of similar
TBI blood test results for “bath salts,” which did not quantify the drug. State v. Travis
Wilson, No. E2013-00371-CCA-R3-CD, 2014 WL 3817074, at *11-12. In that case, the
expert witness also testified about the general effects of the drug and acknowledged that
she could not “say how profound that effect was.” Id. at *12. The expert noted, however,
that if a drug was detectible in one’s system it was “acting . . . in one way or the other.”
Id. Although the urine results in this case were not as “highly relevant” as the blood test
results in Wilson, the probative value outweighed the danger of unfair prejudice. The
Defendant’s argument goes to the weight of the evidence and not its admissibility.

        We further note that this court “has previously upheld a finding of intoxication
where there was evidence of the use of an intoxicant and impairment but no evidence of
the quantity of the intoxicant.” State v. Johnny Morgan Dye, No. M2018-01191-CCA-
R3-CD, 2019 WL 5172275, at *7 (concluding that intoxication was sufficiently proven
even though the quantity of hydrocodone and amphetamine was undetermined; blood test
results were positive for both substances, but the defendant was seen driving erratically,
the defendant lied to medical staff and police about his drug consumption and instructed
his wife to retrieve a bag containing syringes from his vehicle, and the defendant admitted
to using heroin); see State v. Michael James Amble, No. E2016-02495-CCA-R3-CD, 2018
WL 1989632, at *4 (Tenn. Crim. App. Apr. 27, 2018) (concluding that officer’s testimony
that the defendant smelled of alcohol, that his speech was slurred, that his eyes were
bloodshot, and that he performed poorly on field sobriety tests was sufficient to support
conviction); State v. Johnathan Christopher Carey, No. M2014-02373-CCA-R3-CD, 2015
WL 8482746, at *11 (Tenn. Crim. App. Dec. 10, 2015) (concluding that the smell of
alcohol and the defendant’s erratic driving, slurred speech, and confusion sufficiently
supported the conviction when the defendant intentionally blew improperly into the
breathalyzer). As we concluded above, the evidence was sufficient to establish
intoxication.

        Although, as the Defendant notes, the trial court commented on its initial impression
of the test’s admissibility before hearing the evidence, the record reflects that the court
considered the testimony, made findings of fact, and concluded that the urine test was
relevant. Moreover, the jury heard a substantial amount of expert testimony regarding the
limitations of urine tests and the conclusions that could reasonably be made using them,
and defense counsel effectively cross-examined Agent Castelbuono and highlighted the

                                            -25-
weaknesses in the evidence during closing arguments. The trial court did not abuse its
discretion by admitting the urine test, and the Defendant is not entitled to relief on this
basis.

                                 II.      Crash Scene Photographs

       The Defendant contends that the trial court erred by admitting two photographs of
the deceased victims at the crash scene, arguing that the information conveyed by the
photographs could have been proven by first responder testimony and that the photographs
were highly inflammatory and graphic. The State responds that the photographs were not
overly gory or horrifying such that they would have been prejudicial.

       The Defendant filed a June 16, 2016 pretrial motion requesting that the trial court
determine the admissibility of any crash scene photographs the State intended to introduce.
Judge George C. Sexton 15 conducted a February 8, 2017 hearing on the Defendant’s
motion. The Defendant argued that no photographs of the deceased victims were
admissible because it was undisputed that the victims were deceased, that other witnesses
would establish the location of the victims’ bodies and the circumstances in which they
were found, and that the medical examiner would testify as to their causes of death. The
Defendant averred that the trial was “already going to be emotional” and that “these
pictures only exacerbate that feeling to the jury[.]” Particularly, the Defendant argued
strenuously against the inclusion of photographs of the infant victim.

       The State responded that the position of the victims’ bodies was important because
Ms. Leonard had a blood alcohol content of 0.2116 and that the State wanted to present
proof that Mr. Griggs was driving at the time of the crash. The State presented six
photographs for the court’s consideration. The first photograph depicted the victims’
Saturn sedan but did not show which victim was driving. The second photograph showed
Mr. Griggs and Ms. Leonard as they were found in the driver’s seat and the backseat,
respectively. The third photograph was similar to the second. The fourth photograph
showed the infant victim, who had suffered a head injury, in a car seat placed on the ground
outside of the sedan; the State noted that Mr. Grundy had removed the infant victim from
the sedan in an attempt to render aid. The fifth photograph was similar, but the infant
victim’s head and torso had been covered by a blanket. The sixth photograph showed a
different angle of the infant victim’s location outside the sedan, and she was not covered.



15
   A reference was made at trial to Judge Lockert-Mash’s having been on medical leave at the time of the
pretrial hearing.
16
   The testimony at trial indicated that Ms. Leonard’s blood alcohol content was 0.021, not 0.21; we assume
that the State made a mathematical error during its argument.

                                                   -26-
        Judge Sexton found that photographs number four and six depicting the infant
victim were inadmissible because the danger of unfair prejudice outweighed the probative
value. He determined that photographs one, two, three, and five were admissible; he noted
that the jury sometimes raised issues “on [its] own” and that it was important for the State
to prove the driver of the victims’ sedan.17 At trial, the State introduced photographs one,
two, and five as exhibits.

        The admissibility of photographs is governed by Tennessee Rules of Evidence 401
and 403. See State v. Banks, 594 S.W.2d 947, 951 (Tenn. 1978). Under these rules, the
trial court must determine, first, whether the photograph is relevant. Tenn. R. Evid. 401;
Banks, 564 S.W.2d at 949. Next, the trial court must determine whether the probative
value of the photograph is substantially outweighed by the danger of unfair prejudice.
Tenn. R. Evid. 403; Banks, 564 S.W.2d at 950-51. The term “unfair prejudice” has been
defined as “[a]n undue tendency to suggest decision on an improper basis, commonly,
though not necessarily, an emotional one.” Id. Photographs offered by the State must be
relevant to prove some part of its case and must not be admitted solely to inflame the jury
and prejudice it against the defendant. Id. Whether to admit the photographs rests within
the sound discretion of the trial court and will not be reversed absent a clear showing of an
abuse of that discretion. Id. at 949; see also State v. Dickerson, 885 S.W.2d 90, 92 (Tenn.
Crim. App. 1993); State v. Allen, 692 S.W.2d 651, 654 (Tenn. Crim. App. 1985). Crime
scene photographs of a victim tend to be prejudicial by nature, but this fact does not make
them excludable per se. State v. Jordan, 325 S.W.3d 1, 86 (Tenn. 2010).

       The trial court, as represented by Judge Sexton, carefully considered the emotional
nature of the photographs of the infant victim and, in fact, excluded two of them. The
photograph of the infant victim admitted at trial was not gruesome; the infant victim’s head
injuries and most of her torso were not visible, and only a tiny quantity of blood was present
on one arm. Likewise, the photographs of Mr. Griggs and Ms. Leonard did not show the
extent of their injuries; they were barely visible in one of the photographs, and other than
the mere presence of blood, the closer photograph showing their respective locations in the
sedan was not gruesome or gory.

       We acknowledge that the youth of the three victims in this case, as well as their
familial relationship, was distressing; however, the photographs did not build on that
sentiment beyond what was intrinsically present in the facts of the offense. We note that
in opening arguments, defense counsel drew attention to Ms. Leonard’s having been
“highly intoxicated” and that although he also described her as having been a passenger,
the State was entitled to establish through photographic evidence that Ms. Leonard was not
driving in order to avoid jury confusion. The trial court did not err by admitting the
photographs, and the Defendant is not entitled to relief on this basis.

17
     Judge Sexton also issued a written order on February 22, 2017, summarizing his findings.

                                                    -27-
                                 III.    Sufficiency of the Evidence

       The Defendant contends that the evidence was insufficient to support the jury’s
verdict relative to intoxication.18 The State responds that the evidence was sufficient.

       An appellate court’s standard of review when the defendant questions the
sufficiency of the evidence on appeal is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979). This court does not reweigh the evidence, rather, it presumes that the jury has
resolved all conflicts in the testimony and drawn all reasonable inferences from the
evidence in favor of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984);
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness
credibility, conflicts in testimony, and the weight and value to be given to evidence were
resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

      A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely
upon conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d
125, 129 (Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s
proof be uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn.
1983). Put another way, the State is not burdened with “an affirmative duty to rule out
every hypothesis except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at
326.

       The foregoing standard “applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). Both “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011). The duty of this court
“on appeal of a conviction is not to contemplate all plausible inferences in the [d]efendant’s
favor, but to draw all reasonable inferences from the evidence in favor of the State.” State
v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).



18
  The Defendant’s appellate brief challenges the sufficiency of the evidence relative to all convictions in
the issue heading, but the body of the argument only discusses proof of intoxication. At oral argument,
defense counsel clarified that the Defendant was not contesting the sufficiency of the evidence relative to
his convictions for vehicular homicide by reckless driving.

                                                   -28-
       Vehicular homicide, in relevant part, is “the reckless killing of another by the
operation of an automobile . . . as the proximate result of . . . [t]he driver’s intoxication[.]”
Tenn. Code Ann. § 39-13-213(a)(2). A driver’s intoxication may be caused by either
alcohol or drugs and includes any substance that “impairs the driver’s ability to safely
operate a motor vehicle by depriving the driver of the clearness of mind and control of
oneself that the driver would otherwise possess.” Id. at § 55-10-401(1).

        In the light most favorable to the State, we conclude that the evidence was legally
sufficient for the jury to conclude beyond a reasonable doubt that the Defendant was
intoxicated at the time of the crash.

        The accident reconstruction indicated that the Defendant crossed the center line for
between five and ten seconds; unlike the Defendant contends in his brief, this was a
substantial amount of time, especially given a fifty-five mile per hour speed limit. The
collision occurred when the Defendant’s truck was three feet left of the center line in the
victims’ lane of travel. The tire marks indicated that although the Defendant’s back right
tire braked immediately before impact, he did not swerve or attempt to avoid the collision.

       Despite the Defendant’s blood sample being contaminated by his transfusions, his
urine tested positive for methamphetamine, amphetamine, and oxycodone. Agent
Castelbuono testified that methamphetamine and amphetamine could be present in urine
for one to four days and that oxycodone was generally only present in urine for a twenty-
four-hour period. He also stated that oxycodone was detectable in urine between thirty
minutes and two hours after its ingestion, and symptoms of oxycodone intoxication, such
as lethargy and slow response time, could last more than eight hours after ingestion. The
Defendant’s urine sample was collected about two hours after the crash.

        In addition to the cognitive and speech problems observed by medical personnel at
Three Rivers Hospital, the Defendant was loud, uncooperative, and aggressive—he
attempted to bite a nurse’s finger—which was consistent with Agent Castelbuono’s
description of amphetamine or methamphetamine intoxication. In addition, Dr. Hamilton
testified that aggression was not a typical symptom of a concussion. The Defendant
admitted to nurses that he was an IV drug user, lied about having a prescription, and had a
fresh scab over a vein in his hand.

        In his police interview, the Defendant admitted to taking oxycodone early on
Sunday morning, some thirty-eight hours before the crash. The Defendant never admitted
to the police that he used methamphetamine and specifically denied having used anything
other than oxycodone. The jury was free to discredit this testimony and to draw any
reasonable inferences from the Defendant’s lying to the police.


                                              -29-
       The Defendant’s urine test, his lack of candor with the police and medical staff, his
behavior at Three Rivers Hospital, and the opinions of his treating nurses that he was
intoxicated provided sufficient circumstantial evidence for the jury to find beyond a
reasonable doubt that the victims’ deaths were caused by the Defendant’s intoxication at
the time of the crash. He is not entitled to relief on this basis.

                                       IV.    Mistrial

        The Defendant contends that the trial court erred by declining to grant his motion
for a mistrial after the prosecutor commented during rebuttal argument that the Defendant
had not “acknowledged to” the jury that he used methamphetamine. The Defendant
argues that this was an impermissible comment on the Defendant’s decision not to testify
and that the jury was prejudiced. The State responds that this issue has been waived, that
the trial court issued a prompt curative instruction, and that the prosecutor clarified the
comment such that a mistrial was not necessary.


        We note that none of the numerous sidebar conversations were transcribed in this
case. It is unclear whether it is the practice of the circuit court not to record them or
whether it was an omission by the court reporter; nevertheless, their absence hinders our
review on appeal. As such, we have only the Defendant’s assertion that he requested a
mistrial during the State’s rebuttal, and any findings by the trial court are not documented.
However, it was the Defendant’s duty as the objecting party to preserve the issue by
requesting findings of fact on the record, which in this case would have entailed a jury-out
hearing. See Tenn. R. App. P. 36, (“Nothing in this rule shall be construed as requiring
relief be granted to a party responsible for an error or who failed to take whatever action
was reasonably available to prevent or nullify the harmful effect of an error.”) 24(b) (“[T]he
appellant shall have prepared a transcript of such part of the evidence or proceedings as is
necessary to convey a fair, accurate and complete account of what transpired with respect
to those issues that are the bases of appeal.”). This issue has, therefore, been waived.


       Although the Defendant has not requested plain error relief, we conclude that it is
not warranted. The record is not clear what happened in the trial court relative to the
court’s reasoning for declining to grant a mistrial, and it is not apparent that an unequivocal
rule of law was breached or a substantial right of the Defendant was affected. See State
v. Page, 184 S.W.3d 223, 230-31 (Tenn. 2006) (enumerating the factors necessary to grant
plain error relief). The court issued a curative instruction to the jury that it was to
disregard the State’s commentary, and the court reiterated that the Defendant had a right
not to testify. The State, in turn, clarified that the Defendant had failed to disclose his
methamphetamine use to the police. The State’s comment was brief and promptly
addressed. Therefore, manifest necessity for a mistrial did not arise in light of the court’s

                                             -30-
curative instruction, which the jury was presumed to follow. See State v. Banks, 271
S.W.3d 90, 136-37 (Tenn. 2008) (concluding that the trial court’s “curative instruction
adequately remedied the potential prejudice caused by the prosecutor’s erroneous
argument” such that plain error did not occur). The Defendant is not entitled to relief on
this basis.

                                        V.     Sentencing

        The Defendant contends that the trial court erred in imposing his sentences. He
challenges the length of his sentences, the court’s ordering consecutive service, and the
court’s suspending the Defendant’s driver’s license for ten years. The State responds that
the trial court properly ordered the maximum sentence.

     a. Length of Sentence

        The Defendant contends that the trial court erred by sentencing him to the maximum
in-range sentence on each count. His arguments can be divided into four broad categories:
(1) the trial court’s consideration of the facts of the case, including the evidence of
intoxication, the severity of the offenses, the Defendant’s criminal record, and the
Defendant’s expressed remorse; (2) procedural aspects of the sentencing hearing, namely
that the presentence report was not provided in a timely manner and that the State
conducted an “ambush” by introducing copies of indictments in other vehicular homicide
cases; (3) the trial court’s consideration of enhancement factors; and (4) a general argument
that the sentence was excessive.19

        Before a trial court imposes a sentence upon a convicted criminal defendant, it must
consider: (a) the evidence adduced at the trial and the sentencing hearing; (b) the
presentence report; (c) the principles of sentencing and arguments as to sentencing
alternatives; (d) the nature and characteristics of the criminal conduct involved; (e)
evidence and information offered by the parties on the enhancement and mitigating factors
set forth in Tennessee Code Annotated sections 40-35-113 and 40-35-114; (f) any
statistical information provided by the Administrative Office of the Courts as to Tennessee
sentencing practices for similar offenses; and (g) any statement the defendant wishes to
make on the defendant’s own behalf about sentencing. Tenn. Code Ann. § 40-35-210(b).
When an accused challenges the length of a sentence, this court reviews the trial court’s
sentencing determination under an abuse of discretion standard accompanied by a
presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The
burden of showing that a sentence is improper is upon the appealing party. See Tenn.


19
  The Defendant’s issue relates to both the length and consecutive service of his sentences. We will
address consecutive sentencing separately below.

                                               -31-
Code Ann. § 40-35-401, Sentencing Comm’n Cmts.; see also State v. Arnett, 49 S.W.3d
250, 257 (Tenn. 2001).

       This court will uphold the trial court’s sentencing decision “so long as it is within
the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Bise, 380 S.W.3d at 709-
10. Moreover, under such circumstances, appellate courts may not disturb the sentence
even if we had preferred a different result. See State v. Carter, 254 S.W.3d 335, 346
(Tenn. 2008). Those purposes and principles include “the imposition of a sentence justly
deserved in relation to the seriousness of the offense,” Tennessee Code Annotated section
40-35-102(1), a punishment sufficient “to prevent crime and promote respect for the law,”
Tennessee Code Annotated section 40-35-102(3), and consideration of a defendant’s
“potential or lack of potential for . . . rehabilitation,” Tennessee Code Annotated section
40-35-103(5). Carter, 254 S.W.3d at 344. Ultimately, in sentencing a defendant, a trial
court should impose a sentence that is “no greater than that deserved for the offense
committed” and is “the least severe measure necessary to achieve the purposes for which
the sentence is imposed.” Tenn. Code Ann. § 40-35-103(2) & (4).

   i)     Facts of the case

       The trial court made extensive findings relative to sentencing. The Defendant’s
contention regarding evidence of intoxication relates to the sufficiency of the evidence and
not sentencing. As discussed above, the evidence was sufficient to support a finding of
intoxication.

        The Defendant argues that the trial court’s commentary on the severity of the
offense indicated that it sentenced the Defendant “based upon the elements of the crime
and emotions toward the victim[s].” The court found relative to the circumstances of the
offense that it was “a very sad case” and the worst it had seen in a long legal career. The
court also discussed at some length that the Defendant had not accepted responsibility for
his “drug problem” or expressed a willingness to treat it, which in the court’s opinion
exacerbated the circumstances of the offense. However, the court also made lengthy
findings regarding the Defendant’s criminal history, lack of remorse, and probationary
status, all of which justified a maximum in-range sentence. There is no indication that the
court’s decision was based solely on sympathy for the victims.

       Relative to his criminal history, the Defendant argues that he was not proven to have
a felony record; that misdemeanor convictions and traffic citations should not “carry the
same weight as felony convictions”; that the Defendant’s being on probation in Kentucky
at the time of the crash was not adequately established; and that “the two-year
[probationary] period was more analogous to a retirement or postponement of prosecution
and not probation.”

                                           -32-
       The court gave “great weight” to the Defendant’s history of criminal behavior; we
note that several charges the court discussed were dismissed and that the court did not
separate its consideration of dismissed offenses and that of convictions. Although
criminal behavior other than convictions may be properly considered during sentencing,
the mere existence of a charge is not sufficient to establish that the conduct occurred, and
consideration of charges “which were either dismissed, diverted, or in which a forfeiture
was entered, was error.” State v. Gerry Lynn Hensley, No. W2007-00878-CCA-R3-CD,
2008 WL 2483886, at *4 (Tenn. Crim. App. June 18, 2008) (citing State v. Terry A.
Rogier, No. W2001-00551-CCA-R9-CD, 2001 WL 1117521, at *4 (Tenn. Crim. App.
Sept. 19, 2001)).

       However, even excluding the dismissed charges, the Defendant’s criminal history
was extensive. The record reflects that the Defendant had twenty-one prior convictions,
including two that were equivalent to Tennessee felonies, five for speeding, two related to
driving with no license or a suspended license, and one DWI. As the trial court noted,
many of the convictions related to non-compliance with regulations like maintaining car
insurance and registration or abiding by hunting requirements.

        The Defendant’s argument that a misdemeanor record should receive less weight
than a felony record is inapposite in this court; absent a total departure from the principles
of sentencing, which is not present here, this court does not disturb the determinations of a
trial court relative to the weight of the evidence.

       The Defendant’s being on probation at the time of the offenses was also adequately
proven. Mr. McGranahan testified regarding his conversation with the Kentucky
Department of Probation and Parole, which was documented in the presentence report and
confirmed that the Defendant was on unsupervised probation. In addition, a certified copy
of the Kentucky court record containing the disposition of the Defendant’s concealed
weapon charge and a notation about his probation was exhibited to the sentencing hearing.
As we will discuss below relative to enhancement factors, the nature of the Defendant’s
previous alternative sentence does not affect its applicability in sentencing.

        The Defendant next argues that the court “unfairly judged” the Defendant for “his
failure to enter a plea and admit his guilt” and by declining to testify at trial when the court
found that his statement of remorse was incredible. The court gave particular weight to
the Defendant’s lack of remorse; contrary to the Defendant’s assertion that the court was
punishing the Defendant for declining to testify, the record reflects that the court clearly
stated multiple times that it based its assessment of the Defendant’s credibility on his
behavior during trial. The court agreed with the witnesses who gave victim impact
statements that the Defendant was seen joking and laughing during court recesses.
Likewise, when Mr. McGranahan asked the Defendant about the crash, the Defendant
stated only that he thought of the victims often, that he questioned his decision to go to his

                                             -33-
mother’s house that day, and that he did not wish to discuss it further. The Defendant’s
statement at sentencing contained an apology to the victims’ families, but it mostly focused
on the negative effect of the Defendant’s confinement on his own family. We note defense
counsel’s concern at oral argument that the Defendant was penalized for having followed
counsel’s instructions to be “stoic” and not show emotion during trial. The record reflects,
however, that the Defendant was not stoic, but rather behaved in such a manner that the
court and others believed that he did not take the trial or the tragic events of the offense
seriously.

   ii)    Procedural concerns

       The Defendant complains that the State “ambush[ed]” him with its collection of
indictments from vehicular homicide cases in the judicial district. Likewise, the
Defendant notes that the presentence report was not provided in a timely manner.

       As a preliminary matter, the trial court stated for the record that the Defendant had
waived the timeliness of the presentence report in order to accommodate administrative
difficulties. Defense counsel agreed and praised Mr. McGranahan’s thoroughness and the
quality of the report. The Defendant may not waive his rights in the trial court and later
protest that they were not observed.

       Relative to the indictments, the Defendant has not cited legal authority to support
his contention that the State had a duty to disclose its anticipated sentencing evidence.
Tennessee Rule of Appellate Procedure 27(a)(7) provides, in relevant part, that a brief shall
contain “[a]n argument . . . setting forth the contentions of the appellant with respect to the
issues presented, and the reasons therefor, including the reasons why the contentions
require appellate relief, with citations to the authorities and appropriate references to the
record . . . relied on.” Likewise, Rule 10(b) of this court states that “[i]ssues which are
not supported by argument, citation to authorities, or appropriate references to the record
will be treated as waived[.]” The Defendant has waived plenary review of this issue.

       In any event, we conclude that plain error did not occur in this regard; a substantial
right of the Defendant was not affected because the trial court afforded little weight to the
indictments, noting that the disposition of the other cases was not presented. The
Defendant is not entitled to relief on this basis.


   iii)   Enhancement factors

       The Defendant contends that the trial court misapplied factor (10), that the
Defendant had no hesitation about committing a crime when the risk to human life was
high, because third parties were not threatened. He also argues that the court enhanced

                                             -34-
his sentence based upon an improper factor, his failing to take responsibility for the 1998
DWI. Finally, he avers that his Kentucky probation was inadequately proven, that the
probation was related to a misdemeanor conviction and not a felony, and that the
probationary sentence was more akin to a deferred prosecution.

       The weight to be afforded an enhancement or mitigating factor is left to the trial
court’s discretion so long as its use complies with the purposes and principles of the 1989
Sentencing Act and the court’s findings are adequately supported by the record. Tenn.
Code Ann. § 40-35-210(d)-(f); Carter, 254 S.W.3d at 342-43. Moreover, misapplication
of an enhancement or mitigating factor no longer “invalidate[s] the sentence imposed
unless the trial court wholly departed from the 1989 Act, as amended in 2005.” Bise, 380
S.W.3d at 706. Accordingly, this court will uphold the trial court’s sentencing decision
“so long as it is within the appropriate range and the record demonstrates that the sentence
is otherwise in compliance with the purposes and principles listed by statute.” Id. at 709-
10.

        The trial court found that several enhancement factors applied— that the Defendant
had a “constant” history of criminal behavior; that the Defendant failed to comply with the
conditions of his Kentucky probation; that the Defendant had no hesitation about
committing a crime when the risk to human life was high; and that the Defendant was on
probation at the time he committed the offenses. See Tenn. Code Ann. § 40-35-114(1),
(8), (10), (13)(C). The court placed “great weight” on factor (1) and little weight on factor
(10). The court found that no mitigating factors applied.

        Although the Defendant contends that the trial court erred by applying enhancement
factor (10) and by giving weight to the Defendant’s failure to take responsibility for his
role in the previous DWI, the misapplication of an enhancement factor or the application
of an improper enhancement factor is not a basis for reversing a sentencing decision so
long as the sentence otherwise complies with the purposes and principles of sentencing.
Bise, 380 S.W.3d at 709-10. We note that other enhancement factors applied in this case
to justify a maximum sentence, including the Defendant’s criminal history and his being
on probation at the time of the offenses.

        Lastly, the Defendant’s argument regarding whether his Kentucky probationary
sentence was based upon a felony or misdemeanor is without merit. Although previous
iterations of section 40-35-114(13) required a probationary sentence stemming from a
felony conviction,20 this requirement has since been removed by the legislature. See 2005
Tenn. Pub. Acts Ch. 353 (amending Tenn. Code Ann. § 40-35-114 in its entirety). Even

20
  See, e.g., State v. Turner, 41 S.W.3d 663, 673 (Tenn. Crim. App. 2000) (concluding that enhancement
factor (13) was improperly applied when probation stemmed from a juvenile offense, not a prior felony
conviction).


                                                -35-
if the Defendant’s sentence was a suspended prosecution, as he argues, a sentence may also
be enhanced based upon “some form of judicially ordered release” or “any other type of
release into the community under the direct or indirect supervision of any state or local
governmental authority.” Tenn. Code Ann. § 40-35-114(13)(F), (G). This factor was
properly applied.

   iv)    Excessive sentence

        The Defendant generally contends that his sentence was excessive. As we have
concluded, the length of the Defendant’s sentences was supported by the record and the
trial court’s findings relative to enhancement factors and the circumstances of the offense.
The Defendant had an extensive criminal history, including a DWI and multiple
convictions related to driving. He was previously involved in a fatal accident caused by
his falling asleep at the wheel. The Defendant was also on probation at the time of the
offenses. The court was well within its discretion to order the maximum in-range sentence
on each count. The Defendant is not entitled to relief on this basis.

   b. Consecutive Sentencing

       The Defendant contends that the trial court erred by ordering consecutive service of
his sentences. A trial court may order multiple offenses to be served consecutively if it
finds by a preponderance of the evidence that a defendant fits into at least one of the seven
categories in Tennessee Code Annotated section 40-35-115(b). “Any one of these
grounds is a sufficient basis for the imposition of consecutive sentences.” State v. Pollard,
432 S.W.3d 851, 862 (Tenn. 2013) (citing State v. Dickson, 413 S.W.3d 735, 748 (Tenn.
2013)). In this case, the trial court concluded that the Defendant had an extensive record
of criminal activity and that the Defendant committed the offenses while on probation.
Tenn. Code Ann. § 40-35-115(b)(2), (6).

       Furthermore, our supreme court has held that “the abuse of discretion standard,
accompanied by a presumption of reasonableness, applies to consecutive sentencing
determinations.” Pollard, 432 S.W.3d at 860. This court must give “deference to the trial
court’s exercise of its discretionary authority to impose consecutive sentences if it has
provided reasons on the record establishing at least one of the seven grounds listed in
Tennessee Code Annotated section 40-35-115(b).” Id. at 861. “So long as a trial court
properly articulates reasons for ordering consecutive sentences, thereby providing a basis
for meaningful appellate review, the sentences will be presumed reasonable and, absent an
abuse of discretion, upheld on appeal.” Id. (citing Tenn. R. Crim. P. 32(c)(1); State v.
Bise, 380 S.W.3d 682, 705 (Tenn. 2012)). However, when imposing consecutive
sentences, the court must still consider the general sentencing principles that each sentence
imposed shall be “justly deserved in relation to the seriousness of the offense,” “no greater
than that deserved for the offense committed,” and “the least severe measure necessary to

                                            -36-
achieve the purposes for which the sentence is imposed.” Tenn. Code Ann. §§ 40-35-
102(1), -103(2), -103(4); State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002).

       Relative to consecutive sentencing, the trial court found that the Defendant’s record
of criminal activity was extensive, noting that the Defendant had received a citation or was
arrested every year, apart from one, beginning when he was nineteen years old. See Tenn.
Code Ann. § 40-35-115(2). The Defendant also admitted to having used illegal drugs
beginning at age fourteen until the day before the crash in this case. We note that
generally, convictions are not required for this factor to be applicable. See State v.
Koffman, 207 S.W.3d 309, 324 (Tenn. Crim. App. 2006). As we discussed above,
consideration of the dismissed offenses was error in this case, but the Defendant’s previous
convictions alone constituted an extensive criminal history.

        We note that one of the Defendant’s sentencing contentions is that his Kentucky
probationary sentence was not, in fact, probation, but an alternative sentence similar to a
deferred prosecution. Although some non-probation alternative sentences cannot be used
to satisfy Code section 40-35-115(b)(6),21 the Defendant has the burden of proving that his
sentence is improper. See Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts. He
has offered no evidence that in Kentucky “unsupervised probation” means something
different than its name indicates; therefore, he is not entitled to relief on this basis.


        The trial court properly imposed consecutive sentencing in this case. The record
supports the court’s findings regarding the Defendant’s criminal record and probationary
status at the time of the crash. Likewise, consecutive sentencing was reasonably related
to the seriousness of the offense, in which three young people were killed due to the
Defendant’s intoxication and recklessness. The record further supports the court’s finding
that the Defendant’s chances of rehabilitation were low and his risk to reoffend high. The
Defendant’s criminal record evinced an unwillingness to abide by the law and the
instructions of the Kentucky court; he failed to take responsibility for his conduct in this
case; and his demeanor during trial belied his expression of remorse at the sentencing
hearing. The Defendant is not entitled to relief on this basis.

     c. Driver’s License Suspension

       The Defendant contends that the trial court abused its discretion by suspending his
driver’s license for the maximum term allowable by law, arguing without citation to
authority that the court “provided no basis for the decision.” The State responds that this



21
  See, e.g., State v. Pettus, 986 S.W.2d 540, 543-44 (Tenn. 1999) (concluding that community corrections
sentence could not be used to impose consecutive sentencing under Code section 40-35-115(b)(6)).

                                                 -37-
issue has been waived and that alternatively, the court’s decision was supported by the
record.

        We agree that because the Defendant provides no standard of review or legal
authority to support his argument, this issue has been waived. See Tenn. R. App. P.
27(a)(7); Tenn. R. Crim. Ct. App. 10(b). Nonetheless, a ten-year license suspension was
within the prescribed statutory range. See Tenn. Code Ann. § 39-13-213(c). Although
the trial court did not make findings specific to the Defendant’s driver’s license, the court
discussed at some length that the Defendant’s criminal history contained numerous traffic
offenses, including a previous DWI conviction, and that the court believed the Defendant
would reoffend in the future. The court’s reasoning was supported by the record and does
not reflect an abuse of discretion.

                                      CONCLUSION

        In consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.




                                                      _____________________________
                                                      D. KELLY THOMAS, JR., JUDGE




                                            -38-